DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 10 June 2021 wherein applicant amends claims 1, 9, 17 and claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) in claim 1, “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands.”  
In claim 9, “responsive to receipt of a player input”, “cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hand, the first quantity of hands being at least one hand: cause a display, by a display device, of a first hand of the first play of the poker game”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game”; 72IGT Matter No. P002275-001NGE Matter No. 025094-8668 “responsive to determining the quantity of extra hands for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands and the determined quantity of extra hands, for each hand of the second play of the poker game”, “responsive to determining the modifier for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands, for one of the hands of the second play of the poker game.” 
In claim 17, “responsive to receipt of a first player input, cause a first play of a poker game wherein the first play of the poker game comprises first quantity of hands, the first quantity of hands being at least one hand”, “responsive to the first hand of the first place of the poker game comprising one of a plurality of different winning outcomes,” “determine any awards for the first hand of the first play of the poker game”, “cause…an award associated with that winning outcome, , the multiplier and quantity of extra hands displayed by an extra award indicator to indicate the multiplier and the quantity of extra hands for the subsequent play of the poker game”; “responsive to receipt of a subsequent player input, cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands for any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of for the subsequent play of the poker game…wherein each hand of the subsequent play of the poker game independently determined from each hand of the first play of the poker game, and where any determined award for one of the hands is based on the multiplier.”  
The limitations in claim 1, “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the “responsive to receipt of a player input”, “cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hand, the first quantity of hands being at least one hand: cause a display, by a display device, of a first hand of the first play of the poker game”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game”; 72IGT Matter No. P002275-001NGE Matter No. 025094-8668 “responsive to determining the quantity of extra hands for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands and the determined quantity of extra hands, for each hand of the second play of the poker game”, “responsive to determining the modifier for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands, for one of the hands of the second play of the poker game;” and in claim 17, “responsive to receipt of a first player input, cause a first play of a poker game wherein the first play of the poker game comprises first quantity of hands, the first quantity of hands being at least one hand”, “responsive to the first hand of the first place of the poker game comprising one of a plurality of different winning outcomes,” “determine any awards for the first hand of the first play of the poker game”, “cause…an award associated with that winning outcome, a multiplier for a subsequent play of the poker game associated with that winning outcome, and a quantity of extra hands for the subsequent play of the poker game associated with that winning outcome, the multiplier and quantity of extra hands displayed by an extra award indicator to indicate the multiplier and the quantity of extra hands for the subsequent play of the poker game”; “responsive to receipt of a subsequent player input, cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands for any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of for the subsequent play of the poker game…wherein each hand of the subsequent play of the poker game independently determined from each hand of the first play of the poker game, and where any determined award for one of the hands is based on the multiplier” steps is a process that, under its broadest reasonable interpretation, covers following rules and instructions to implement play of a game. That is, other than reciting “using at least one preprocessor,” nothing in the claim elements precludes the steps from practically being performed by a program on a computer readable medium. That is, other than reciting a “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands” are nothing but rules to implement play of the game. If 
This judicial exception is not integrated into a practical application. The claim recites an additional element using a processor to perform the “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands” steps in claims 1, 9 and 17. The processor in the “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands” in claims 1, 9 and 17 steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The 2019 PEG (Revised Patent Subject Matter Eligibility Guidance) defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added limitations of a processor, memory and display are considered to be extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands” of claims 1, 9 and 17, steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept.


Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive.
Applicant contends that are not directed to an abstract idea of Certain Methods of Organizing Human Activity.
The examiner respectfully disagrees. As noted above, The limitations in claim 1, “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a “responsive to receipt of a player input”, “cause a first play of a poker game wherein the first play of the poker game comprises a first quantity of hand, the first quantity of hands being at least one hand: cause a display, by a display device, of a first hand of the first play of the poker game”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, any of a modifier for a first hand of a subsequent second play of the poker game and a quantity of extra hands for the subsequent second play of the poker game”; 72IGT Matter No. P002275-001NGE Matter No. 025094-8668 “responsive to determining the quantity of extra hands for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands and the determined quantity of extra hands, for each hand of the second play of the poker game”, “responsive to determining the modifier for the second play of the poker game, for the second play of the poker game comprising the first quantity of hands, for one of the hands of the second play of the poker game;” and in claim 17, “responsive to receipt of a first player input, cause a first play of a poker game wherein the first play of the poker game comprises first quantity of hands, the first quantity of hands being at least one hand”, “responsive to the first hand of the first place of the poker game comprising one of a plurality of different winning outcomes,” “determine any awards for the first hand of the first play of the poker game”, “cause…an award associated with that winning outcome, a multiplier for a subsequent play of the poker game associated with that winning outcome, and a quantity of extra hands for the subsequent play of the poker game associated with that winning outcome, the multiplier and quantity of extra hands displayed by an extra award indicator to indicate the multiplier and the quantity of extra hands for the subsequent play of the poker game”; “responsive to receipt of a subsequent player input, cause the subsequent play of the poker game wherein the subsequent play of the poker game replaces any remaining displayed hands for any previous play of the poker game and comprises a second quantity of hands equal to the first quantity of hands and the quantity of extra hands, for each hand of for the subsequent play of the poker game…wherein each hand of the subsequent play of the poker game independently determined from each hand of the first play of the poker game, and where any determined award for one of the hands is based on the multiplier” steps is a process that, under its broadest reasonable interpretation, covers following rules and instructions to implement play of a game. That is, other than reciting “using at least one preprocessor,” nothing in the claim elements precludes the steps from practically being performed by a program on a computer readable medium. That is, other than reciting a “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events occurring in association with the first hand of the first play of the poker game: determine, based on the triggering event that occurred, a first quantity of extra hands for a subsequent second play of the poker game”; and “responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands” are nothing but rules to implement play of the game. If the claim limitations, under its 
Applicant contends that the claims are directed to a practical specific application, because the gaming system includes a memory and processor to implement the limitations of claims. 
The examiner respectfully disagrees. As noted above, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added limitations of a processor, memory and display are considered to be extra solution activity. Adding these generic computer elements to perform generic functions that are well-understood, routine and conventional, such as gathering data, performing calculations, and outputting a result as evidence by Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Regarding dependent claims 18, 16 and 20, as evidence by Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; Kadlic (US 5,816,915) in col. 3, lines 35-59, discloses that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the “responsive to receipt to a first player input, cause a first play of a poker game wherein the first play of the poker game comprises a first quantity hands, the first quantity of hand being at least one hand”, “determine any awards for the first hand of the first play of the poker game,” “responsive to one of a plurality of different triggering events responsive to receipt of a second player input, cause the second play of the poker game wherein the second play of the poker game replaces any remaining displayed hands of the first play of the poker game and comprises a second quantity of hands, the second quantity of hands equal to the first quantity of hands and the determined first quantity of extra hands”, “determine any awards for the first hand of the second play of the poker game and the first extra hand of the second play of the poker game”, “responsive to one of the plurality of different triggering events occurring in association with the first extra hand of the second play of the poker game: determine, based on the triggering event that occurred, a second quantity of extra hands for a subsequent third play of the poker game, and….the determined second quantity of extra hands” of claims 1, 9 and 17, steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. What applicant relies upon are nothing more than generic computer component to implement the abstract idea.
Applicant contends that the gaming system improves gaming technology, in part, by increasing the amount of time spent by players of gaming system EGMs due to the provided chances for subsequent plays for the game. Such increased player activity increases usage of the EGMs that do not incorporate the features of representative claim 1.
The examiner respectfully disagrees. What applicant relies upon as an improvement “in part, by increasing the amount of time spent by players of gaming system EGMs due to the provided chances for subsequent plays for the game” is nothing more the an improvement of play of the game and not to any improvement to the functioning of the computer itself or to improve any other technology or technical field. If it is asserted that the invention improves upon conventional 
The claims do not purport to improve the functioning of the computer itself or to improve any other technology or technical field. Use of an unspecified generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims does not amount to significantly more than the abstract idea itself. 
Applicant contends that another improvement in the gaming technology is the increase in excitement of the players using EGMs that incorporate the features representative independent claim 1.
The examiner respectfully disagrees. What applicant contends as an improvement in gaming technology by “the increase in excitement of the players using EGMs” is nothing more than improvements on look and feel of the game and not to any improvement to the functioning of the computer itself or to improve any other technology or technical field. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional 
The claims do not purport to improve the functioning of the computer itself or to improve any other technology or technical field. Use of an unspecified generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claims does not amount to significantly more than the abstract idea itself. 
The amendments to the claims along with applicant’s arguments are deemed persuasive to overcome the prior art rejection and the examiner hereby withdraws the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P.R./            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715